Exhibit 12(b) [Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] July 27, 2009 Blackrock Global Opportunities Equity Trust 100 Bellevue Parkway Wilmington, Delaware 19809 Blackrock Global Equity Income Trust 100 Bellevue Parkway Wilmington, Delaware 19809 Ladies and Gentlemen: We have acted as special counsel to the Blackrock Global Opportunities Equity Trust, a closed-end management investment company organized as a Delaware Statutory Trust (the “Acquiring Fund”), and to Blackrock Global Equity Income Trust, a closed-end management investment company organized as a Delaware Statutory Trust (the “Target Fund”), in connection with the Acquiring Fund’s acquisition of substantially all of the assets of the Target Fund, solely in exchange for common shares of beneficial interest of the Acquiring Fund, par value $0.001 per share (the “Acquiring Fund Common Shares”) and the assumption by the Acquiring Fund of substantially all of the liabilities of the Target Fund, and the subsequent liquidation of the Target Fund (collectively, the “Reorganization”) pursuant to the Agreement and Plan of Reorganization, dated March 30, 2009, between the Acquiring Fund and the Target Fund (the “Agreement”).You have requested our opinion regarding whether the Reorganization will be treated for United States federal income tax purposes as a reorganization qualifying under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).Unless otherwise defined, capitalized terms used in this opinion have the meanings assigned to them in the Agreement. In connection with our opinion, we have reviewed originals or copies, certified or otherwise identified to our satisfaction, of the Agreement, the Proxy Statement/Prospectus (prepared with respect to the Reorganization), the Statement of Additional Information (also prepared with respect to the Reorganization), and such other documents, certificates and records Blackrock Global Opportunities Equity Trust Blackrock Global Equity Income Trust
